EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 18 (canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Concerning claims 1, and 3-6, Independent claim 1 and its dependent claims 3-6, are allowable because the limitations of objected to but allowable claim 2 were amended into claim 1, therefore claims 1, and 3-6 are allowable.  The prior art does not teach “a first address wrapping mode” that “selects a faulty memory cell among the plurality of memory cells based on the column address and sequentially selects the other memory cells by automatically increasing/decreasing the column address” and “a second address wrapping mode” that “selects a redundancy memory cell corresponding to the faulty memory cell among the plurality of redundancy memory cells based on the column address and sequentially selects the other redundancy memory cells by automatically increasing/decreasing the column address” and in conjunction with the other limitations of the claims.


Concerning claims 6, and 9-14, independent claim 6 and its dependent claims 9-14 are allowable because the limitations of objected to but allowable claim 2 were amended into claim 6, in a similar fashion as claim 1, see above, therefore claims 6, and 9-14 are allowable.

Concerning claims 15 and 17, independent claim 15 and its dependent claim 17 are allowable because the limitations of objected to but allowable claim 2 were amended into claim 15, in a similar fashion as claim 1, see above, therefore claims 15 and 17 are allowable.

Concerning claim 25, new independent claim 25 is allowable because it includes limitations similar to objected to but allowable claim 2, in a similar fashion as claim 1, see above, therefore claim 25 is allowable.

Concerning claim 26, new independent claim 26 is allowable because it includes limitations similar to objected to but allowable claim 2, in a similar fashion as claim 1, see above, therefore claim 26 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        May 20, 2022